*444The court had jurisdiction to decide the issue regarding the release of the seized funds (see CPL 690.55 [1] [a]; Matter of Documents Seized Pursuant to Search Warrant, 124 Misc 2d 897, 899 [1984]). The record belies NYPD’s argument that it was not afforded a full and fair opportunity to be heard before the court directed the release of the subject funds. Furthermore, under the circumstances presented, the court properly exercised its equitable powers to order the release of the funds to pay attorneys’ and experts’ fees (id.).
We have considered NYPD’s remaining arguments and find them unavailing. Concur — Mazzarelli, J.P, Catterson, DeGrasse and Abdul-Salaam, JJ.